The plea is good, and the demurrer must be overruled; but you may, if you please, withdraw the demurrer and reply.
Which was done accordingly.
Quere of that part of the decision which holds the plea good. The heir, ever since 32 Geo. II., ch. 7, may be sued upon a note or open account as well as upon a specialty; and he can no more turn the plaintiff around by a plea of assets in the executor's hands than he could if sued for a specialty debt before that act. The words of that act are, "The houses, lands, and other hereditaments and real estates, situate, etc., shall be liable to and chargeable with all just debts, duties, and demands, of what nature or kind soever, owing by any such person to his majesty or any of his subjects, and shall and may be assets for the satisfaction thereof, in like manner as real estates are by the law of England liable to the satisfaction of debts due by bond or other specialty," etc. As to applying the personal estate first, there never was such a rule at law, for there the creditor was allowed to sue which of them he please first; I mean the executor or heir. 2 Atk., 426. *Page 199